Citation Nr: 9909243	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  99-04 770	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to April 1971.

In relevant part, in a June 1988 rating decision the regional 
office (RO) denied entitlement to a compensable evaluation 
for the veteran's service-connected right foot disability.  
The veteran filed notice of disagreement in September 1988 
and perfected an appeal therefrom.  In August 1989, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran submitted a timely 
disagreement within the same month.  A Supplemental Statement 
of the Case was mailed in March 1990 and the veteran 
thereafter perfected the appeal.  On appellate review in 
October 1991, the Board of Veterans' Appeals (Board) remanded 
the issues for additional development.  After completing the 
Board's requested development, the issues were returned to 
the Board for appellate review.  In May 1993, the Board 
confirmed and continued the RO's denials of entitlement to an 
increased evaluation for a right foot disability and 
entitlement to service connection for PTSD.  

In August 1993, K.M.C. submitted a letter with an attached 
Attorney-Client Fee Contract.  The letter and fee agreement 
provided that the Department of Veterans Affairs (VA) would 
not withhold thirty percent (30 percent) of the total amount 
of any past-due benefits awarded on the basis of the 
veteran's claim for the payment of the attorney's fee.  The 
veteran would be responsible under the contract for payment 
of attorney fees. 

The veteran appealed to the to the United States United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court).  In 
[citation redacted], after 
reviewing the joint motion to sever the veteran's service 
connection and increased rating issues and to dismiss the 
issue of entitlement to an increased evaluation and to remand 
the claim of entitlement to service connection for PTSD, the 
Court granted the parties motion to sever.  The Court 
dismissed the claim for entitlement to an increased 
evaluation and vacated the Board's 1993 decision addressing 
entitlement to service connection for PTSD and granted the 
parties motion to remand for that issue.  

By an August 1994 letter, the veteran's attorney, inter alia, 
indicated that the veteran wanted to pursue a claim of 
entitlement to an increased rating for a right foot 
disability.  On appellate review in August 1994, the Board 
remanded the issue of entitlement to service connection for 
PTSD to obtain additional development.  

After completing the Board's requested development, in March 
1995, the RO readjudicated the veteran's PTSD claim and 
denied entitlement to service connection.  The record also 
shows that in March 1996, the RO, inter alia, determined that 
entitlement to service connection for PTSD was not warranted 
and granted entitlement to an increased evaluation for the 
service-connected right foot disability rated at 10 percent, 
effective from August 5, 1994.  K.M.C. disagreed with the 
denials and as such, in March 1996, a statement of the case 
addressing, in part, the issue of entitlement to an increased 
rating for a foot disability was issued.  In June 1996, 
K.M.C. perfected the appeal.

On appellate review in January 1997, the Board confirmed and 
continued the denial for entitlement to service connection 
for PTSD and remanded the issue of entitlement to an 
increased rating in excess of 10 percent for glass 
laceration, dorsum of right foot, post abscess, with 
impairment of superficial peroneal nerve.  The veteran 
appealed to the Court.

In March 1997 K.M.C. submitted a March 1997Attorney Fee 
Agreement.  In this fee agreement, the veteran acknowledged 
that should the claim be successful, he agreed to pay to the 
attorney 20 percent of any back pay received and that the fee 
would be paid by VA to attorney from any past-due benefits 
awarded on the basis of the veteran's claim.  The contingent 
fee was to be withheld from past-due benefits awarded by VA.  
In an attached letter, K.M.C. stated that the Attorney-Client 
Fee Contract modified any prior Attorney-Fee Contracts and 
that the VA should withhold 20 percent of the full amount of 
any past-due benefits awarded to the veteran. 

In February 1998, the parties filed a Joint Motion for Remand 
and For Stay of Further Proceedings for the PTSD claim.  In a 
February 1998 Order, the Court granted the motion and vacated 
the part of the Board decision that denied entitlement to 
service connection for PTSD.  The appeals as to the remaining 
issues were dismissed.  

It is noted that in a June 1998 letter, K.M.C. stated that 
his representation was limited to the PTSD claim, which was 
now before the Board and awaiting a decision.  The attorney 
added he did not represent the veteran with regard to the 
foot laceration claim and VA could discontinue sending 
correspondence related to that issue.  

In an August 1998 letter, the Board acknowledged receipt of 
the June 1998 letter and recalled K.M.C.'s statements of not 
representing the veteran with respect to his claim for an 
increased rating for the right foot disorder.  The Board, 
however, stated review of the records indicated that in April 
1996, the attorney filed a "Protective Notice of 
Disagreement" with regard to the claims denied in March 1996 
and in June 1996 filed a "Protective VA Form 9" and 
"Request for BVA Review."  The Board then recalled that in 
the June 1996 filing, the attorney stated that as counsel for 
the veteran, he challenged the previously denied claims and 
specified that the veteran " . . . intended to dispute every 
statement, allegation or inference contained in the letter, 
Rating Decision, and Supplemental Statement of the Case that 
was inconsistent with the veteran's position on the issues."  
It was also noted that a copy of the fee agreement was of 
record and it did not limit his representation to the PTSD 
issue.  

In deference to the foregoing letter, in August 1998, K.M.C. 
stated he would, at least for the time being, act as the 
veteran's representative for the claim associated with the 
veteran's foot injuries.  

On appellate review in October 1998, the Board, in part, 
granted entitlement to service connection for PTSD and denied 
entitlement to an increased rating for a right foot 
disability.  Effectuating the Board's determination, on 
December 1, 1998, the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from September 28, 1988 and a 30 percent, effective 
from October 28, 1995.  

In February 1999, the VA told the veteran that service 
connection for PTSD was granted, evaluated at 10 percent, 
effective from September 28, 1988 and to 30 percent, 
effective from October 28, 1995.  The letter also noted that 
the record contains an attorney fee agreement providing of 
the payment of attorney fees by the VA directly from past-due 
benefits.  The maximum attorney fee payable from past-due 
benefits could not exceed 20 percent of the past-due 
benefits.  The veteran was told "[w]e have withheld the 
attorney fee payable and are paying you the 80 percent of the 
past due benefits."  The RO also told the veteran that the 
records were being transferred to the Board for a 
determination of eligibility for payment of attorney fees 
from any past-due benefits.  When the Board has made its 
decision, VA would pay the amount of fees authorized by the 
Board and any excess amounts withheld would be released to 
him.  The veteran was advised that he and/or his attorney 
should submit any evidence or argument concerning payment of 
attorney fees from past-due benefits directly to the Board 
within 30 days and advised of applicable law and regulation.  
No response has been received.


FINDINGS OF FACT

1.  In May 1993, the Board entered a decision that denied 
entitlement to an increased evaluation for a right foot 
disability; however, notice of disagreement leading to the 
Board's decision was not received subsequent to November 18, 
1988.

2.  In May 1993, the Board entered a decision that denied 
entitlement to service connection for PTSD; the notice of 
disagreement leading to the Board's decision was received 
subsequent to November 18, 1988.  

3.  In August 1993, the veteran entered into an Attorney-
Client Fee Agreement with the veteran; the agreement stated 
that the payment of the attorney fees in the amount of 30 
percent was contingent on an award of any back-pay benefits 
and the contingent fee was not to be withheld by VA.

4.  In June 1994, the Court dismissed the issue of 
entitlement to an increased rating for a right foot injury 
and vacated the Board's 1993 decision associated with 
entitlement to service connection for PTSD and remanded the 
issue for additional development.  On remand from the Court, 
the Board, in August 1994, remanded the issue to the RO for 
additional development.  

5.  In August 1994, the attorney submitted an informal claim 
for entitlement to an increased (compensable) rating for a 
right foot disability and in March 1996, the RO increased the 
zero percent evaluation to 10 percent, effective from August 
5, 1994.  The veteran perfected an appeal.

6.  On appellate review in January 1997, the Board confirmed 
and continued the denial for entitlement to service 
connection for PTSD and remanded the issue of entitlement to 
an increased rating for a right foot disability; the veteran 
filed an appeal associated with the final decision.

7.  In March 1997, K.M.C. and the veteran entered into 
another Attorney-Client Fee Agreement thereby nullifying the 
August 1993 fee agreement; the 1997 agreement states that the 
payment of the attorney fees in the amount of 20 percent is 
contingent on an award of any back-pay benefits, and is based 
on the amount of retroactive benefits awarded.  Past-due 
benefits should be withheld by VA.

8.  In February 1998, the Court vacated the Board's decision 
associated with PTSD and remanded the issue to the Board.

9.  On appellate review in October 1998, entitlement to an 
increased evaluation in excess of 10 percent for a right foot 
disability was denied, but entitlement to service connection 
for PTSD was granted.

10.  On December 1, 1998, effectuating the Board's 1998 
determination, the RO evaluated the veteran's PTSD as 10 
percent disabling, effective from September 28, 1988 and as 
30 percent disabling, effective from October 28, 1995.

11.  Regarding the granting of an increased rating to 10 
percent for the right foot disability, notice of disagreement 
leading to the Board's May 1993 decision was not received 
subsequent to November 18, 1988 and prior to March 1996, no 
final Board decision associated with the disability had been 
rendered.

12.  Regarding the granting of service connection for PTSD, 
the March 1997 fee agreement is reasonable, with respect to 
payment under the agreement based upon the grant of 
entitlement to service connection for PTSD rated at 10 
percent, effective from September 28, 1988 and at 30 percent, 
effective from October 28, 1995.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for eligibility for payment of attorney 
fees, arising from the grant of an increased rating to 10 
percent for a right foot disability, have not been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. § 
20.609 (1998).

3.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of service connection for PTSD, have been met.  38 
U.S.C.A. § 5904(c) (West 1991); 38 C.F. § 20.609(h) (1998).

4.  The fee specified in the agreement as being payable 
directly to the attorney by VA, and amounting to no more than 
20 percent of past-due benefits awarded to the veteran is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991); 38 C.F.R. § 
20.609(f)(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."

Attorneys-at-law may charge appellants for their services 
only if a final decision has been promulgated by the Board 
with respect to the issue or issues, involved; as such, fees 
may not be charged, allowed, or paid for services provided 
before the date of the Board's decision; the Notice of 
Disagreement which preceded the Board decision with respect 
to the issue or issues, involved was received by the agency 
of original jurisdiction on or after November 18, 1988; and 
the attorney-at-law or agent was retained not later than one 
year following the date that the decision by the Board with 
respect to the issue or issues, involved was promulgated.  
All of the foregoing conditions must have been met.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.

At the outset, the Board acknowledges that subsequent to the 
Board's May 1993 decision which denied entitlement to an 
increased rating for a right foot disability, in August 1994, 
the veteran submitted an informal claim seeking an increased 
rating for the service-connected disability.  Nevertheless, 
the criteria for eligibility for entitlement to attorney fees 
in this respect have not been met.  Although a final decision 
associated with that claim was issued in May 1993, notice of 
disagreement which preceded that decision was received prior 
to November 18, 1988.  The record then shows that in March 
1996, the RO increased the noncompensable evaluation to 10 
percent, effective from August 5, 1994.  Thereafter, on 
appellate review in January 1997, the Board remanded the 
issue for additional development and in October 1998, the 
Board denied entitlement to an increased evaluation in excess 
of 10 percent.  Considering the foregoing development the 
criteria for eligibility for direct payment of attorney fees 
by VA from past-due benefits, arising from the grant of the 
veteran's claim for an increased rating for a right foot 
disability have not been met.  That is, the notice of 
disagreement which preceded the Board's May 1993 decision 
with respect to the issue was received prior to November 18, 
1988 and prior to the granting of the increased rating in 
March 1996, a final decision of the Board had not been 
rendered.  Thus, entitlement to receipt of past-due benefits 
associated with this issue cannot be paid.  See 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.  Based on the 
above-stated reasoning, the criteria for entitlement to 
payment of attorney fees in this regard are not met.  Id.

For the granting of service connection for PTSD, all of the 
requisite criteria detailed in 38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c) are met.  In May 1993, the Board denied 
entitlement to service connection for PTSD.  Notice of 
disagreement which preceded that Board decision with respect 
of that issue was received in August 1989 and in August 1993, 
the veteran designated K.M.C. as his representative.  In 
addition, notice of disagreement which preceded the Board's 
May 1993 decision was received subsequent to November 18, 
1988.  Accordingly the criteria of 38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c) are met.  Id.  

A valid fee agreement is also required for eligibility for 
receipt of attorney fees.  In this regard, pertinent law 
provides that all agreements for the payment of fees for 
services of attorneys-at-law must be in writing and signed by 
the veteran and the attorney-at-law.  The agreement must 
include the names of the veteran and attorney, the applicable 
VA file number, and the specific terms under which the amount 
to be paid for the services of the attorney-at-law or agent 
will be determined.  In addition, a copy of the agreement 
must be filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

Although K.M.C. and the veteran entered into an attorney-
client fee agreement in August 1993 and agreed that 30 
percent of past-due benefits should be paid by the veteran to 
the attorney, the record thereafter shows that in March 1997 
K.M.C. and the veteran entered into a subsequent agreement, 
thereby nullifying the prior contractual agreement.  The 
March 1997 agreement shows that the parties agreed that the 
attorney would receive 20 percent of any past-due amounts 
received and VA would withhold any past due amounts from the 
veteran's lump sum payments.  The 1997 fee agreement also 
recorded the veteran's and attorney's name and the VA file 
number.  It also specified the terms under which the amount 
to be paid would be determined.  Within the same month, the 
VA was apprised of the modified fee agreement and the fee 
agreement documents were filed with the Board.  Considering 
the foregoing, it is concluded that the attorney 
substantially complied with the governing regulation in this 
respect, particularly in light of the attorney's immediate 
filing of notice with the VA in March 1997.  As such, the 
underlying goal of the regulation to expeditiously notify the 
Board of his representation was accomplished.

Concerning the issue of whether the K.M.C. may receive past-
due benefits resulting from the granting of entitlement to 
service connection for PTSD directly by the VA, the law and 
regulation provide that subject to the above-discussed 
applicable criteria, the veteran and an attorney-at-law may 
enter into a fee agreement providing that payment for the 
services of the attorney-at-law will be made directly to the 
attorney-at-law by the VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before the 
VA following a prior denial of such benefits by the Board or 
an appellate court only if the total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
the past-due benefits awarded.  In addition, the amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant or appellant, i. e., if all 
or any part of the relief sought is granted and contingent on 
whether the award of past-due benefits results in a cash 
payment to a claimant or an appellant from which the fee may 
be deducted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

It is noted that "past-due benefits" means a nonrecurring 
payment resulting from a benefit, or benefits, granted on 
appeal or awarded on the basis of a claim reopened after a 
denial by the Board or the lump sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, and the date of the grant of 
the benefit by the agency of original jurisdiction, the 
Board, or an appellate court.  Id.

In the case at hand, the criteria proscribed in 38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h) are met.  Here, the total 
fee payable does not exceed 20 percent of the total amount of 
past-due benefits awarded.  The March 1997 fee agreement 
between the veteran and attorney states that the fee for 
representation is contingent upon the award of back-pay 
benefits by the VA and it further provides that if an award 
is made, the fee will equal 20 percent of the total 
retroactive benefits payable to the veteran.  Fees which 
total no more than 20 percent of any past-due benefits 
awarded will be presumed to be reasonable.  Accordingly, the 
requirements of 38 C.F.R. § 20.609(e) are also met.  See 
38 C.F.R. § 20.609(f).

Second, the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant, that is if all or any part of the relief sought 
is granted.  As noted above, on December 1, 1998, the RO, 
effectuating the Board's October 1998 decision, granted 
entitlement to service connection for PTSD and rated at 10 
percent, effective from September 28, 1988 and 30 percent, 
effective from October 28, 1995.  Further, the language of 
the attorney fee agreement clearly makes the payment of the 
fee dependent on favorable action taken in the veteran's case 
and as previously noted, the claimed benefit was granted.

Third, in view of the foregoing and the February 1999 letter 
which expressly states that 20 percent of the veteran's 
amount of past-due benefits had been withheld, the record 
clearly shows that the award of past-due benefits has 
resulted in a cash payment to the veteran from which the 
attorney fee may be deducted.

It is also noted that 38 C.F.R. § 20.609(h)(4) provides that 
the attorney-at-law must notify the agency of original 
jurisdiction within 30 days of the date of execution of the 
agreement of the existence of a fee agreement providing for 
the direct payment of fees out of any benefits subsequently 
determined to be past due and provide that agency with a copy 
of the fee agreement.  Id.  In March 1997 the RO received a 
copy of the modified attorney-fee agreement; accordingly, the 
Board finds that the provisions of 38 C.F.R. § 20.609(h)(4) 
have been satisfied.  

Based on the evidence of record, for the granting of service 
connection for PTSD, the Board finds that K.M.C. and the 
veteran entered into a reasonable fee agreement and that the 
requisite criteria for payment of fees by the VA directly to 
the attorney-at-law from past-due benefits are met.  In May 
1993, the Board rendered a final decision denying entitlement 
to service connection for PTSD, within the same year the 
veteran retained K.M.C. as his attorney, and notice of 
disagreement which preceded the Board's 1993 decision was 
received subsequent to November 18, 1988.  In addition, the 
March 1997 attorney-client fee agreement, which supercedes 
the August 1993 fee agreement, provides that K.M.C.'s 
attorney fees will not exceed 20 percent and will be based on 
past due benefits.  The RO has retained 20 percent of the 
veteran's total past due benefits pending a determination by 
the Board for eligibility for payment of attorney fees from 
those past-due benefits.  

Past-due benefits resulting from entitlement to service 
connection for a disability will be based on the initial 
disability rating assigned by the RO following the award of 
service connection.  The sum will equal the payments accruing 
from the effective date of the award to the date of the 
initial disability rating decision.  The grant of entitlement 
to service connection for PTSD was assigned an effective date 
of September 28, 1988, rated at 10 percent and an effective 
date of October 25, 1995, rated at 30 percent.  The assigned 
evaluations were effectuated by a December 1, 1998 rating 
decision.  Thus, the inclusive dates for the payment of 
benefits arising from that grant of benefits are from October 
1, 1988, (because payment of monetary benefits may not be 
made before the first day of the calendar month following the 
date of an award, September 28, 1988, the beginning inclusive 
date for payment of the attorney's fee is October 1, 1988, 
see 38 U.S.C.A. § 5111(a) (West 1991)) to December 1, 1998, 
the date of the rating decision that effectuated the grant.  

The RO has retained 20 percent of the veteran's total past 
due benefits pending a determination by the Board for 
eligibility for payment of attorney fees from those past-due 
benefits.  As such, it is now incumbent upon the RO to 
compute what amount would be payable to the attorney 
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).



ORDER

Eligibility for payment by the VA of attorney fees from past-
due benefits resulting from the granting of an increased 
rating to 10 percent for a right foot disability is denied.

Having entered into a reasonable fee agreement, the criteria 
for eligibility for payment by the VA of attorney fees from 
past due benefits resulting from the granting of service 
connection for PTSD effective from October1, 1988 to December 
1, 1998 are met; the claim is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
